      Case 1:19-cv-05778-PAE-DCF Document 45 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EDITHA LOPEZ QUIRINO,

                                      Plaintiff,                  19 Civ. 5778 (PAE) (DCF)
                       -v-
                                                                     OPINION & ORDER
 THE NEW JEWISH HOME, et al.

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 20, 2019, plaintiff Editha Lopez Quirino (“Quirino”) brought this case pro se,

alleging age and sex discrimination by defendants The New Jewish Home (“TNJH”), Maia

Santarina (“Santarina”), and Jenifer Tutone (“Tutone”). Defendants have moved to dismiss the

complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Dkt. 34.

       Before the Court is the February 19, 2021 Report and Recommendation of the Hon.

Debra C. Freeman recommending that the Court (1) dismiss with prejudice Quirino’s New York

State and New York City claims pursuant to Rule 12(b)(1); (2) dismiss with prejudice Quirino’s

federal sex-discrimination claims pursuant to Rule 12(b)(6); and (3) dismiss with prejudice

Quirino’s federal age-discrimination claims pursuant to Rule 12(b)(6), with the exception of her

failure-to-promote claim. Dkt. 42 (“Report”). As to that claim, the Report recommends

affording plaintiff the opportunity to amend her complaint. Defendants filed an objection to the

Report to the extent that it suggests that they did not properly serve Quirino, who was proceeding

pro se, with the required notice under Local Rule 12.1. Dkt. 44 (“Obj.”). Quirino, who is now

represented by counsel, did not file any objections or respond to defendants’ Objection.

       For the reasons that follow, the Court adopts the Report, with two modifications.
         Case 1:19-cv-05778-PAE-DCF Document 45 Filed 03/22/21 Page 2 of 3




                                           DISCUSSION

         In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. UPS, 262 F. Supp. 2d 163, 169 (S.D.N.Y.

2003).

         Review for clear error is appropriate as to the portions of the Report to which neither

party has objected. Careful review of Judge Freeman’s well-reasoned Report reveals no facial

error in its conclusions. That includes its recommendation to dismiss with prejudice Quirino’s

federal claims, notwithstanding her pro se status, given that, even liberally construed, these fail

to state a claim. See Report at 28–37. The Court also adopts the Report’s recommendation to

permit Quirino to amend her complaint as to the failure to promote claim. See Report at 37–38.

         However, the Court makes two modifications. First, as to the claims under New York

State and City law, which are dismissed under Rule 12(b)(1), because the Court “lacks subject

matter jurisdiction, it also lacks the power to dismiss with prejudice.” Hernandez v. Conriv

Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999). Accordingly, the Court dismisses these claims

without leave to amend, rather than with prejudice. Second, after review of defendants’

Objection, the Court finds that defendants adequately complied with Local Rule 12.1.

         Because the Report explicitly states that “the parties have fourteen (14) days from service

of this Report to file any objections,” failure to file written objections precludes appellate review



                                                   2
      Case 1:19-cv-05778-PAE-DCF Document 45 Filed 03/22/21 Page 3 of 3




of this decision. See Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008); Small v.

Sec'y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

                                        CONCLUSION

       For the foregoing reasons, the Court adopts the Report in full, with the modifications that

plaintiff’s New York State and City law claims are dismissed without leave to amend, and (2)

that defendants complied with Local Rule 12.1. The Clerk of Court is respectfully directed to

terminate the motion pending at docket 34. Plaintiff’s amended complaint is due April 19, 2021.

This case remains under the able pre-trial supervision of Judge Freeman.



       SO ORDERED.
                                                              
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: March 22, 2021
       New York, New York




                                                3
